 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Laney Sweet,                                   No. CV-17-00152-PHX-GMS
                                                    LEAD CASE
10                  Plaintiff,
                                                    CONSOLIDATED WITH:
11   v.                                             No. CV-17-00715-PHX-GMS
12   City of Mesa, et al.,                          ORDER
13               Defendants.
14   Grady Shaver, et al.
15                           Plaintiffs,
16   v.
17   City of Mesa, et al.,
18                           Defendants.
19
20
21         Pending before the Court is Plaintiffs’ Response to Defendants’ Proposed Amended
22   Scheduling Order and Motion for Amended Rule 16 Scheduling Order, (Doc. 477), Motion
23   for Leave to File Sweet Plaintiffs Response to Defendants Proposed Amended Scheduling
24   Order and Motion for Amended Rule 16 Scheduling Order under seal, (Doc. 478), and
25   Motion for Leave to File Reply in Support of their Motion for Amended Rule 16
26   Scheduling Order Under Seal, (Doc. 486). Also before the Court is Defendants’ Motion to
27   Seal Defendants’ Joint Opposition to Sweet Plaintiffs’ Motion for Amended Rule 16
28   Scheduling Order. (Doc. 484.)
 1          Finding good cause for the extension, the Court grants Plaintiffs’ Motion for
 2   Amended Rule 16 Scheduling Order. (Doc. 477.) To the extent that the parties have not
 3   accomplished the items set forth in Plaintiffs’ Motion, the parties may file for further
 4   extension with the Court.
 5          Additionally, as there is good cause appearing, the Court grants the motions to seal.
 6          Accordingly,
 7          IT IS THEREFORE ORDERED that the Sweet Plaintiffs’ Response to
 8   Defendants’ Proposed Amended Scheduling Order and Motion for Amended Rule 16
 9   Scheduling Order to Complete Discovery and Depositions in Claims against the Langley
10   and Brailsford Defendants (Doc. 477) is GRANTED.
11          IT IS FURTHER ORDERED that the Sweet Plaintiffs’ Motion for Leave to File
12   Sweet Plaintiffs Response to Defendants Proposed Amended Scheduling Order and Motion
13   for Amended Rule 16 Scheduling Order to Complete Discovery and Depositions in Claims
14   against the Langley and Brailsford Defendants (Doc. 478) is GRANTED. The Clerk of
15   Court is directed to file lodged Doc. 479 under seal.
16          IT IS FURTHER ORDERED that Defendants’ Motion to Seal Defendants’ Joint
17   Opposition to Sweet Plaintiffs’ Motion for Amended Rule 16 Scheduling Order (Doc. 484)
18   is GRANTED. The Clerk of Court is directed to file lodged Doc. 485 under seal.
19          IT IS FURTHER ORDERED that the Sweet Plaintiffs’ Motion for Leave to File
20   Reply in Support of their Motion for Amended Rule 16 Scheduling Order to Complete
21   Discovery and Depositions in Claims Against the Langley and Brailsford Defendants and
22   Exhibits Thereto Under Seal (Doc. 486) is GRANTED. The Clerk of Court is directed to
23   file lodged Doc. 487 under seal.
24          IT IS FURTHER ORDERED setting a Telephonic Status Conference for April 2,
25   2021 at 10:00 a.m., to discuss the current status of the case.
26   ///
27   ///
28


                                                 -2-
 1          IT IS FURTHER ORDERED that Plaintiffs shall set up a call-in number on or
 2   before noon on Wednesday, March 31, 2021, and disseminate the information to the
 3   parties, including the Court.
 4          Dated this 25th day of March, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
